Citation Nr: 0307288	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as herniated discs at the levels of the fourth and 
fifth lumbar vertebrae (L4-5) and the fifth lumbar and first 
sacral vertebrae (L5-S1), claimed as proximately due to or 
the result of service-connected disability from a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from July 1973 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee, denied entitlement to service 
connection for a low back disorder, diagnosed as herniated 
discs at L4-5 and L5-S1, claimed as proximately due to or the 
result of service-connected disability from a right knee 
disorder.

In January 2003, the Board notified the veteran that it would 
undertake additional development on the issue of entitlement 
to service connection for a low back disorder by requesting 
an opinion from a medical expert associated with VA pursuant 
to authority granted by codified at 38 C.F.R. § 20.901.  That 
development has been completed and a copy of the medical 
opinion has been provided to the veteran's representative.  
The appellant's representative has responded with an informal 
hearing presentation.  That informal brief did not raise any 
issues that are not considered in this opinion.

The veteran has raised several other issues, including 
entitlement to a temporary total evaluation based on 
treatment of his right knee disorder, an increased rating for 
his right knee disorder, entitlement to service connection 
for a left knee disorder, a left foot disorder, and a left 
great toenail injury, and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  Those 
issues are not currently before the Board, as the record does 
not show that veteran has perfected appeals concerning those 
issues after having been provided statements of the case.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's disability from a low back disorder, 
diagnosed as herniated discs at L4-5 and L5-S1, is not 
proximately due to or the result of his service-connected 
disability from a right knee disorder.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for a 
low back disorder, diagnosed as herniated discs L4-5 and L5-
S1, claimed as proximately due to or the result of service-
connected disability from a right knee disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder 

The veteran contends that he has current disability from a 
low back disorder that he incurred as a result of his 
service-connected disability from a right knee disorder.  For 
the reasons and bases discussed below, the Board concludes 
that the veteran is not entitled to service connection for a 
low back disorder, diagnosed as herniated discs at the levels 
of the fourth and fifth lumbar vertebrae (L4-5) and the fifth 
lumbar and first sacral vertebrae (L5-S1), claimed as 
proximately due to or the result of service-connected 
disability from a right knee disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2002).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records do not show that the veteran had 
chronic disability from a low back disorder.  During 
treatment in February 1974, his complaints did include sharp 
pain in his back upon straightening up.  However, no 
diagnosis pertinent to his back was reported by the examiner.  
At the time of his medical examination for separation from 
service, he denied a history of recurrent back pain, stating 
that he was in good health.  Aside from his right knee 
disorder, an examiner reported that the veteran's 
musculoskeletal system, including his spine, were clinically 
normal.

However, the veteran has current disability from a low back 
disorder that has been diagnosed as herniated discs at L4-5 
and L5-S1.  He underwent a hemilaminectomy at those levels in 
February 1999.  He contends that his low back disability is 
the result of injuries he sustained when he fell down a 
flight of three stairs in December 1998 while attempting to 
walk out his back door.  His report of the fall is 
corroborated by emergency room treatment records and a 
statement from a neighbor.

The claims file contains some evidence which suggests that 
the veteran's low back disability may be associated with his 
service-connected right knee disability.  During a VA 
examination in July 1999, the veteran told the examiner that 
he fell down his back door steps in October 1998, causing an 
injury to his back.  The examiner stated that it was 
"possible" that the veteran's right knee locking might have 
caused him to stumble ". . . and have a traumatic disc."

It is noted that the veteran underwent a total right knee 
arthroplasty in September 1999.  When examined in October 
2001, the right knee area had tenderness and instability.  
The examiner reported that it was clear that the right knee 
arthroplasty had failed and that revision was necessary.

Although there is some evidence which suggests that it is 
possible that the veteran's right knee disorder caused him to 
fall and resulted in a low back injury, for the following 
reasons and bases, the Board finds that the veteran's 
disability from a low back disorder is not proximately due to 
or the result of his service-connected disability from his 
right knee disorder.  First, it was noted in the December 
1999 emergency treatment note, that the veteran had had a 
history of back pain which pre-dated the fall in December 
1998.  Second, the veteran sustained low back and neck 
injuries in an automobile accident in 1993.  According to a 
VA medical expert, the veteran's records show that the 
veteran had prior low back pain that was unrelated to the 
December 1998 fall.  Third, the VA medical expert noted that 
the veteran first asserted that his right knee disability 
caused a back injury during treatment several months after 
the December 1998 fall.  Fourth, the expert, who had reviewed 
the entire record, found no indication that the veteran's 
right knee disorder had actually caused the fall.  The 
examiner concluded that the veteran's low back condition was 
not secondary to his service-connected right knee disorder.  

The only competent evidence that might be interpreted as 
supportive of the veteran's claim is a statement in the July 
1999 VA examination report that suggests the "possibility" 
of a relationship between the service-connected right knee 
disorder and the claimed low back disorder; this opinion is, 
at best, equivocal.  See Warren v. Brown, 6 Vet. App. 4 
(1993) (physician's statements that there could have been, or 
that there may or may not be a causal relationship are 
insufficient to support assertion of medical causation).  In 
contrast, the VA medical expert, who reviewed the entire 
record, stated unequivocally in the March 2003 opinion that 
the medical evidence and records fail to support the 
veteran's claim that his low back condition is secondary to 
or was caused by the right knee disorder.  

The Board affords no probative weight to the veteran's own 
assertions that his current low back disability from 
herniated discs at L4-5 and L5-S1 is related to his service 
connected right knee disability.  This is so because the 
record contains no indication that he has the medical 
expertise to render an opinion about the etiology of his back 
disorder.  See Espiritus v. Derwinski, 2 Vet. App. 492 
(1992).

For the foregoing reason and bases, the Board finds that, 
although he has current disability from a back disorder, such 
disability is not proximately due to or the result of his 
service-connected right knee disability.  Therefore, the 
Board concludes that the veteran is not entitled to service 
connection for a low back disorder, diagnosed as herniated 
discs at the levels of the fourth and fifth lumbar vertebrae 
(L4-5) and the fifth lumbar and first sacral vertebrae (L5-
S1), claimed as proximately due to or the result of service-
connected disability from a right knee disorder.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
September 1999 rating decision, the March 2000 statement of 
the case, and the pertinent supplemental statements of the 
case.  By a letter from the RO dated in October 2001, the 
veteran was advised of VA's duties to notify and assist the 
veteran in the development of his claim.  He has been 
provided forms for authorization to release medical records.  
He has been advised that ultimately, it was his 
responsibility to provide evidence to support his claim.  The 
veteran has not indicated that there is additional evidence 
which has not been obtained.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's October 2001 letter.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his 
written statements, and the statements filed on his behalf by 
his representative.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The veteran has been afforded a 
VA examination in connection with the claim under 
consideration.  As the preponderance of the evidence in the 
claims file indicates that the claimed low back disorder is 
not associated with any disease or injury the veteran 
incurred during his active military service, the Board does 
not deem another VA examination necessary to decide this 
claim.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.




ORDER

Service connection is denied for a low back disorder, 
diagnosed as herniated discs at the levels of the fourth and 
fifth lumbar vertebrae (L4-5) and the fifth lumbar and first 
sacral vertebrae (L5-S1), claimed as proximately due to or 
the result of service-connected disability from a right knee 
disorder.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

